Citation Nr: 0843808	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1974.  He also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for an inguinal hernia.  

FINDINGS OF FACT

The veteran does not have an inguinal hernia associated with 
his active military duty.  


CONCLUSION OF LAW

An inguinal hernia was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

In an August 2004 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  

The veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, as will be discussed below, the Board finds that 
the evidence of record does not support a grant of service 
connection for an inguinal hernia.  In light of this denial, 
no rating or effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the claims adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been given a 
VA examination.  As explained below, the evidence does not 
show a present disability of an inguinal hernia.  Without 
such evidence, service connection cannot be granted.  The 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to his inguinal hernia service 
connection claim is not warranted.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

The veteran contends in his August 2004 claim that he 
suffered from a hernia while on active duty for training in 
1974.  In his October 2004 notice of disagreement, the 
veteran stated that he was diagnosed with a hernia at a VA 
medical center in Miami, Florida.  In his August 2005 
substantive appeal, the veteran stated that his doctor had 
diagnosed him with a hernia, but that tests (magnetic 
resonance imaging, computed axial tomography and sonogram) 
have been unable to detect it.  In the August 2005 appeal, 
the veteran also asserted his hernia had been a problem since 
1972 and that he could no longer work as an automobile 
detailer because he couldn't bend to perform his duties.  

The veteran's February 1972 enlistment examination initially 
noted an asymptomatic inguinal hernia, but this notation is 
crossed out.  Another notation states: "Re-eval [July 
1972]-no hernia.  Also see MD letter" (sic).  No letter is 
in the veteran's service treatment records.  An August 1972 
record states that the veteran had pain in the groin area 
when running but that no hernia was present.  The diagnosis 
was muscle strain.  A May 1978 enlistment (for the reserves) 
examination report is negative for hernia complaints, as is 
an August 1983 reserves enlistment examination.  

A July 2004 VA medical record detailing a diagnostic 
laparoscopy first shows a diagnosis of "abdominal hernias".  
Then the narrative of the procedure reads:  "[Fifty-two] 
year old male with questionable history of abdominal hernia, 
admitted for diagnostic laparoscopy and hernia repair if 
necessary.  Laparoscopy revealed no abdominal hernia and was 
terminated immediately."  

The claims folder contains no competent evidence reflecting 
the presence of an inguinal hernia associated with the 
veteran's active military duty.  The July 2004 VA medical 
record reflects that the veteran has no abdominal hernia.  
There is no record reflecting the presence of an inguinal 
hernia.  

The veteran claims that doctors have told him that he has a 
hernia, but testing has not confirmed this.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The preponderance of the evidence is clearly against the 
veteran's claim for service connection.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an inguinal hernia is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


